DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 10/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending in the application.
Claim(s) 7-26 was/were withdrawn from consideration.
Claims 1-6 are examined on the merits.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 103, Applicant’s arguments have been considered, but they are not persuasive.
	In response to Applicant’s argument that Collinson does not teach the claimed manifold with three lobe portions and would not be obvious to connect the secondary pad portions 1750 to the main pad portion 1730, Applicant’s argument is not found persuasive. The rejection relies upon the teachings of Collinson disclosed in the embodiment of Fig. 18 to modify the wound dressing disclosed by Collinson in the embodiment of Fig. 3A, so that the wound dressing employs a three lobe configuration (see 103 rejection of claim 1 below). Examiner did not suggest to connect the secondary pad portions to the main pad portion. Thus, as made obvious by Collinson’s teachings in alternate embodiments, Collison discloses the claimed manifold with three lobe portions. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, examiner is not bodily incorporating Collinson’s main and secondary pad portions of Fig. 18 into the wound dressing of Fig. 3A, which examiner is basing the rejection upon.  Examiner is merely combining the teachings of Collinson to show obviousness.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, Collinson in view of Golden and Walborn discloses the claimed limitations of claims 1-2 and 4-6 and Collinson in view of Golden, Walborn, and Pratt discloses the claimed limitation of claim 3 (see 103 rejections below).
With respect to the drawing objection(s), applicant’s argument(s) is/are not found persuasive. The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Even though, the claimed subject matters were disclosed in the specification, they are not shown in the drawings. Therefore, the drawing objection(s) is/are maintained.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretation(s), applicant’s amendment(s) and accompanying arguments are found persuasive. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a drain interface” and “a removed fluid reservoir” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C 103 as being unpatentable over Collinson (US PGPUB 20160144084) in view of Golden (US PGPUB 20110155148) and Walborn (US PGPUB 20160213823).
claim 1, Collinson discloses a negative pressure wound treatment (NPWT) dressing system (Abstract) for use with shoulder incisions (a negative pressure wound treatment dressing system is capable of using with shoulder incisions: ¶0096), the wound dressing system (a wound treatment apparatus: Fig. 3A), comprising:
a wound dressing (a wound dressing 2100: ¶0108 and Fig. 3A) comprising:
a drape layer (a backing layer 2140: ¶0108 and Fig. 3A) having a first surface and a second surface, the second surface being wound-facing (2140 having an upper surface and a lower surface wherein the lower surface is wound-facing surface: ¶0054 and Fig. 3A), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (¶0012 and 0118);
a manifold layer (an absorbent layer 2110: ¶0108 and Fig. 3A) having a first surface and a second surface, the second surface being wound-facing (see annotated Fig. 3A below), …
a reduced-pressure interface (a port 2150: ¶0115 and Fig. 3A) integrated with the drape layer (2150 is attached to the top of 2140: ¶0115 and Fig. 3A);
a negative pressure source (a negative pressure source or a pump 150: ¶0101 and Fig. 1; wherein Fig. 1 is a general example of the negative pressure wound treatment dressing system) in fluid communication with the reduced-pressure interface (Fig. 1),… 

    PNG
    media_image1.png
    337
    578
    media_image1.png
    Greyscale

Collinson of Fig. 3A embodiment does not disclose the manifold layer having a first lobe, a second lobe substantially aligned with the first lobe, and a third lobe extending substantially perpendicular to the first lobe and the second lobe.
In another embodiment of Fig. 18, Collinson further discloses/suggests the wound dressing 1700 having a first lobe, a second lobe aligned with the first lobe, and a third lobe extending perpendicular to the first lobe and the second lobe (¶0284 and Fig. 18) for the benefit of providing a dressing having a size or shape that is compatible with a wound site or a wound located on a joint (¶0008). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of making a dressing comprising a manifold layer having a first lobe, a second lobe aligned with the first lobe, and a third lobe extending perpendicular to the first lobe and the second lobe yields the predictable result of providing a dressing having a size or shape that is compatible with a wound site or a wound located on a joint.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Collinson 
Collinson does not disclose an immobilization device configured to immobilize a shoulder of a patient and the negative pressure source coupled to the immobilization device.
In an analogous art, devices for injured or post-operative shoulders, Golden discloses an immobilization device (a shoulder immobilizer 20: Figs. 1-2) in the form of an arm support (22: Figs. 1-2) for the benefits of supporting an upper arm, elbow, forearm and wrist of a patient and immobilizing an injured or post-operative shoulder (Abstract and ¶0002).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson by incorporating an immobilization device, similar to that disclosed by Golden, in order to support an upper arm, elbow, forearm and wrist of a patient and immobilize the injured or post-operative shoulder, as suggested in Abstract and ¶0002 of Golden.
In the same field of endeavor, negative pressure wound therapy, Walborn discloses a negative pressure wound therapy (NPWT) orthopedic device includes a negative pressure source (a pump mechanism 37), a wound dressing (101), and an immobilization device (a suitable orthopedic device 11: ¶0005, 0027, 0031, and Figs. 1-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden by combining a wound dressing with an immobilization device and a negative pressure source, similar to that disclosed by Walborn, in order to use the device after a patient discharged from a hospital, allow negative pressure maintained over time, and help to accelerate wound healing, as suggested in ¶0002, 0003 and 0005 of Walborn.
Regarding claim 2, Collinson in view of Golden and Walborn discloses all the limitations as discussed above for claim 1.
Collinson of Fig. 3A embodiment does not disclose placing the first, second and third lobes on the patient’s shoulder and arm.
Collinson of Fig. 18 embodiment further discloses/suggests that the first, second and third lobes (¶0284 and Fig. 18) are folded around each side of the patient’s ankle (¶0284) to couple the wound dressing to the patient’s feet and/or to maximum coverage 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden and Walborn by placing the first, second and third lobes on the patient’s shoulder and arm, similar to that suggested by Collinson in another embodiment, motivated by the desires to provide maximum coverage for wounded area and enhance coupling of the wound dressing to the patient’s shoulder and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 4, Collinson in view of Golden and Walborn discloses all the limitations as discussed above for claim 1.
Collinson of Fig. 3A embodiment does not disclose wherein the first lobe and the second lobe are substantially half-ellipses and the third lobe is substantially circular.
Collinson of Fig. 18 embodiment further discloses wherein the first lobe and the second lobe are substantially half-ellipses (Fig. 18), but does not disclose the third lobe is substantially circular.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Collinson by changing the shape of the third lobe, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the circular shape for the third lobe for the purpose of improving adhesion and permitting easy application to a convex surface of the patient’s arm. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Regarding claim 5, Collinson in view of Golden and Walborn discloses all the limitations as discussed above for claim 1.
Collinson further discloses wherein the wound dressing further comprises a drain interface (an orifice 2145: ¶0115 and Fig. 3A). 
Collinson does not disclose a removed fluid reservoir coupled to the immobilization device and a drain interface is in fluid communication with the removed fluid reservoir.
Walborn further discloses the wound dressing system further comprises a removed fluid reservoir (a collection unit: ¶0032) in fluid communication with a drain interface (an opening between a conduit 35 and the wound dressing 101: ¶0032 and Figs. 1-4) and coupled to the immobilization device 11 (¶0040-0041 and Figs. 1-4) for the benefits of receiving and storing wound exudate from the wounded area and helping to accelerate healing (¶0032).

Regarding claim 6, Collinson in view of Golden and Walborn discloses all the limitations as discussed above for claim 1.
Collinson further discloses wherein the wound dressing system further comprises an adhesive layer (an adhesive spread: ¶0142 and 0189) configured to secure the drape layer to the manifold layer (the adhesive spread is placed on the drape layer 2140: ¶0118, 0189 and Fig. 13; thus, the adhesive layer is capable of securing the drape layer to the manifold layer) and configured to secure the wound dressing to a patient’s tissue (the adhesive spread that is placed onto a perimeter of the wound dressing and is capable of securing the wound dressing to a patient’s tissue: ¶0017,0028, and 0118).
Claim(s) 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Collinson in view of Golden and Walborn, as applied to claim 1 above, and further in view of Pratt (US PGPUB 20140276492). 
Regarding claim 3, Collinson in view of Golden and Walborn discloses all the limitations as discussed above for claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing system of Collinson in view of Golden and Walborn by coupling the negative pressure source to the reduced-pressure interface, similar to that disclosed by Pratt, in order to provide negative pressure to the wound dressing and monitor/sense pressure in the wound dressing, as suggested in ¶0051 of Pratt.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mumby (US PGPUB 20160361205) discloses a wound dressing having a shape with lobes or subareas comprising a cover layer and an absorbent layer (accompanying text, Figs. 1-2 and 15-16).
Allen (US PGPUB 20150216733) discloses a wound dressing system comprising a wound dressing with two or more lobes having an absorbent layer and a backing layer (accompanying text, Figs. 3A-B and 17-22). 
Hartcourt (US PGPUB 20140171837) discloses a vacuum cast including a wound vacuum dressing and a contact cast (accompanying text and Figs. 1-8).
Klusmann (US PGPUB 20170188946) discloses a portable medical device adapted to be carried by a user for performing a therapeutic and/or a diagnostic function on a patient (accompanying text and Figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781 

       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781